UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-27739 MINERALRITE CORPORATION (Exact name of registrant as specified in its charter) Nevada 90-0315909 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7044 Portal Way, Unit K-110 Ferndale, WA 98248 (Address of principal executive offices, zip code) (403) 288-4321 (Registrant’s telephone number, including area code) Royal Quantum Group, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o 1 Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS As of November 15, 2012, there were 41,059,845 shares of the registrant’s $0.001 par value common stock issued and outstanding. 2 Table of Contents TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II OTHER INFORMATION 23 ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. MINE SAFETY DISCLOSURES 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 25 3 Table of Contents PARTI — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MINERALRITE CORPORATION (Formerly Royal Quantum Group, Inc.) CONDENSED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expense - Total current assets Property and equipment: Furniture and fixtures Less: accumulated depreciation ) ) Total property and equipment, net - - Other assets: Proved oil and gas properties, full cost method Less: accumulated depletion ) ) Unproved oil and gas properties - Deferred offering costs Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements 4 Table of Contents MINERALRITE CORPORATION (Formerly Royal Quantum Group, Inc.) CONDENSED BALANCE SHEETS September 30, December 31, (Unaudited) LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Royalties due stockholders Related party payables Notes payable - Stockholder loans Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 authorized 10,000,000 shares no shares issued at September 30, 2012 and December 31, 2011 - - Common stock, par value $.001 Issued 1,059,845 shares at September 30, 2012 and 1,059,845 shares at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Other comprehensive gain/(loss) ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 5 Table of Contents MINERALRITE CORPORATION (Formerly Royal Quantum Group, Inc.) CONDENSED STATEMENTS OF OPERATIONS - Unaudited For the Three Months For the Nine Months September 30, September 30, Oil revenue $ Operating expenses Production costs Royalty expense Related party consulting fees Related party rent expense Professional fees General & administrative Total operating expenses ) Loss from operations ) Other income (expenses) Gain on extinguishment of debt - - Interest expense ) Total other income (expense) ) ) Net Income (loss) ) ) Other comprehensive income Foreign currency translation adjustment ) Total comprehensive income (loss) $ $ ) $ $ ) Net income (loss) per common share: Income (loss) per share - Basic and diluted $ $ ) $ $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements 6 Table of Contents MINERALRITE CORPORATION (Formerly Royal Quantum Group, Inc.) CONDENSED STATEMENTS OF CASH FLOWS - Unaudited For the Nine Months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation expense - Depletion expense Gain on settlement of indebtedness ) - Offering costs charged to operations - (Increase) decrease in accounts receivable (Increase) decrease in prepaid expenses ) ) Increase (decrease) in accrued interest on notes payable Increase (decrease) in accounts payable ) Increase (decrease) in royalties due stockholders ) ) Increase (decrease) in related party accounts payable Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in oil and gas properties ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of units consisting of common stock and oil and gas royalties - Deferred offering costs ) - Payment in connection with settlement of indebtedness ) - Net cash provided by (used in) financing activities ) Effect of exchange rates on cash ) ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $
